Citation Nr: 1711895	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  13-07 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck condition, to include as secondary to her service-connected cervical radiculopathy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1978 to August 1982 and from April 1993 to March 1997.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in January 2017.  Hearing transcripts have been included in the Veterans Benefits Management System (VBMS) e-folder.   

FINDING OF FACT

The evidence is in equipoise that the Veteran's currently diagnosed neck condition is etiologically related to service.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a neck condition have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). While the Board must review the entire record, it need not discuss each piece of evidence. Id.   The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant. Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

II. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains his service treatment records (STRs), VA medical evidence, private medical evidence, and lay statements in support of the claim.  Additionally, the Veteran was afforded VA examinations in connection with her claims.  

Neither the Veteran nor her representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  She has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). VA's duties to notify and assist him with the claim have been satisfied.

III. Service Connection

a. Pertinent Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. See 38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 (2016). Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2016). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

b. Neck Condition 

The Veteran contends that her current neck condition is related to her active duty military service and should be service-connected as secondary to her service-connected cervical radiculopathy.  See March 2011 Claim. She maintains that her neck condition is a result of carrying large loads of gear on her back during service.  She states that while serving in some areas of the world, she participated in alert drills which required keeping all of one's gear on her back for weeks at a time.  After participating in these drills, she began to experience pain in her shoulders which she had not experienced prior to being in the military. See Hearing Transcript.  

The Veteran's military operational specialty (MOS) was that of a finance specialist from 1978 through 1982 and as a personnel service specialist from 1993 to 1997.  She also took an eight-week military police course in July 1978.  See DD Form 214.  

The Veteran was assessed as physically sound upon entrance into the military in 1978.  While in service, the Veteran's service treatment records (STRs) show complaint and treatment for shoulder, arm, and wrist pain.  See Veteran's 1995 STRs. One particular STR noted the Veteran experienced chronic repetitive injury to her left upper extremity, especially her wrist and shoulder due to job related work and that this repetitive injury was likely to result in a claim for future medical care and was incurred in the line of duty.  See July 1995 STR.  

Post-service, the Veteran sought private medical treatment for the issues with her left shoulder, arm, wrist, and neck.   In March 2010, she went to a physician complaining of neck and shoulder pain with numbness in her arms.  An X-ray of the Veteran's cervical spine showed moderate to severe degenerative changes in her mid to lower cervical spine.  See March and April 2010 Private Radiology Report. 

The Veteran was given another MRI in October 2010.  The radiology report showed a central bulge at C 3-4, a diffuse disc bulge at C4-5, and a central disc bulge at C5-6 which impress mildly on the anterior spinal cord at each of these three levels.  See October 2010 Radiology Report.   

In a later report, a private physician interpreted the MRI results and diagnosed the Veteran with C3-5 cervical radiculopathy.  She was also diagnosed with chronic neck pain as secondary to the radiculopathy.  The physician found that the combination of chronic neck pain and cervical radiculopathy restricted the Veteran's use of her upper extremities.  See Dr. N.'s March 2011 Report.   

Another private physician reported that the medical diagnoses and conditions mentioned above rendered the Veteran unable to work.  See Dr. T.'s March 2011 Report.  

The Veteran was given a VA examination in April 2011.  The Veteran reported a history of neck pain and radiculopathy in her left upper extremities that has progressively worsened since its onset in about 1995 during her military service.  After a physical examination, the examiner diagnosed the Veteran with upper extremity cervical radiculopathy but did not provide a diagnosis for the Veteran's neck condition or an etiological opinion.  See April 2011 VA Examination.   

June 2011 VA radiological reports indicated neck pain radiated to both upper extremities.  Degenerative disc disease was again found at C3-4, C4-5, C5-6, and mild to moderate right C3-4, C5-6 and moderate to severe right C4-5 neural foraminal stenosis, and severe left C5-6 neural foraminal stenosis were found.  See June 2011 VA Radiology Report. 

The Veteran attended occupational and physical therapy to assist with her neck pain and radiculopathy.  See VA Treatment Notes. 

In April 2012, Dr. N. provided an opinion stating that the Veteran has chronic neck pain secondary to C3-5 cervical radiculopathy and that this condition was aggravated with repetitive use of hands for typing.  He opined that this medical condition was related to her service.  See Dr. N.'s Medical Opinion. 

Another MRI of the cervical spine was performed in April 2015.  Dr. N. noted that there was no improvement noted in the Veteran's cervical spine.  The Veteran was directed to keep any follow-up appointments scheduled with neurosurgery and occupational therapy.  See April 2015 Test Results.

The Veteran was provided another VA examination in May 2015.  The Veteran reported that she never had any problems with pain until she was serving on active duty.  She received no actual diagnosis for the pain until after service when she was finally given an MRI in 2010.  She reported that she was having neck pain at the time of the examination.  She stated that she experienced intermittent neck pain daily that shot down to her arms and wrists and occasionally entered her palm as well.  She spoke about using a cervical pillow to support her neck at night and reported that Dr. N. was considering sending her to a neurologist as the pain has worsened.  

Upon physical examination, the examiner found that the Veteran's range of motion of right lateral rotation was abnormal.  She noted that she could not determine whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time without resorting to mere speculation.  The examiner opined that the Veteran's claimed c-spine condition was less likely as not incurred in or caused by her active duty military service.  She noted that it was more likely based on her review of the file that the Veteran's left wrist and forearm symptoms during service were attributable to acute tendonitis, a condition that is specific to activities performed at the time and resolved through rest.  She went on to state that the Veteran's claimed c-spine condition was documented in 2010, many years after separation.  She noted that while degenerative c-spine disease can cause neck pain and referred symptoms distally into the upper extremities, the cause, in this case, she opined was due to peripheral overuse syndrome.  The examiner went on to state that the Veteran's degenerative disc disease was likely due to the accumulated effects from daily and occupational stresses in the years following separation.  See May 2015 VA Examination.  

The Veteran went into for evaluation and treatment with battlefield acupuncture for chronic neck pain.   Chronic neck pain is consistently listed in the Veteran's Problem List.  See VA Treatment Notes. 

As previously mentioned, the Veteran attended a hearing before the undersigned VLJ in January 2017.  At that hearing, the Veteran testified under oath regarding her chronic neck pain.  She stated that she passed her entrance physical with flying colors but did not begin to have pain until her time in service when she was required to carry very heavy gear on her back for long periods of time.  She noted that this occurred during training, in certain international outposts, and recalled such strenuous activity during a stint as military police.  

She testified that she experiences pain at a level seven every single day and that is even after taking medication.  She cannot perform simple physical tasks like opening a bottle of water or writing.  She cannot wear jewelry with complicated clasps.  She also stated that she fears holding her young grandchild.   See Hearing Transcript. 

The VA examiner in 2011 did not provide a diagnosis for the Veteran's neck condition, nor did she provide an etiological opinion.  Therefore, this opinion is inadequate and of no probative value.  

The May 2015 examination did provide rationale.  However, the examiner did not comment on the opinions provided by two of the Veteran's private physicians, who diagnosed the Veteran with chronic neck pain and connected this disability to her service-connected cervical radiculopathy.  Nor did she reconcile her opinion with the Veteran's multiple assertions of neck pain immediately following service.  Thus, this opinion is assigned little or no probative weight.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("even if a medical opinion is inadequate to decide a claim, it does not necessarily follow that the opinion is entitled to absolutely no probative weight.").    

The Veteran essentially asserts that she has experienced neck problems during service and ever since service discharge.  Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's back disability.  

Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover she is without a doubt competent to report that she experienced neck pain during service and that the same pain has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

Her assertions in this case are credible and supported by the in-service and post-service treatment records.  In addition, the medical evidence shows that the Veteran's current neck disability is productive of pain.  Thus, the Board finds that the Veteran's testimony that her diagnosed neck disability is related to her in-service injury (pain resulting from carrying heavy gear) has some tendency to make a nexus more likely than it would be without such an assertion.  See Lynch v. Ne. Reg'l Commuter R.R. Corp., 700 F.3d 906, 915 (7th Cir. 2012) ("[E]xpert testimony may be necessary where some special expertise is necessary to draw a causal inference because of its esoteric nature, but that in general the causal sequence can be inferred from circumstantial evidence, expert testimony, or common knowledge."); Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of a current disability, (2) her documented neck complaints and treatment post-service, including results of MRIs and X-rays conducted, (3) the etiological opinion of Dr. N. connecting the Veteran's chronic neck pain with her service-connected cervical radiculopathy, and (4) her competent and credible history of relevant symptoms during and ever since service discharge shown through her consistent reporting at medical examinations and her hearing.  The evidence tends to show that the current condition is at least as likely as not the same condition that caused the Veteran's complaints in service.  Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of the lay veteran and the lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").
  
Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for a neck condition has been established.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for a neck condition, to include as secondary to cervical radiculopathy, is granted. 




____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


